Luke, J.
Accusations in two of these cases charge that the de-. fendant “did place and cause to be placed in the waters of Ogeechee river a certain trap, basket, and similar device for the purpose of catching fish.” The accusation in the third ease charges that the defendant, on June 24, 1928, “did fish and attempt to catch fish with hook and line, nets, gigs, and by other manner and means, in the waters and streams within the State of Georgia, said date being on Sabbath day.” In each case the defendant was convicted. He made motions for a new trial, which were overruled, and in each case he assigns error in his bill of exceptions upon that ruling. Each motion was upon the general grounds only. In each case the evidence authorized the verdict, and the judge properly overruled the motion.

Judgments affirmed.


Broyles, C. J., and Bloodworth, J., concur.